     Case 4:19-cv-00957-O Document 17 Filed 05/20/20            Page 1 of 1 PageID 46



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

DEMETRIUS A. MCGEE,                           §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §     Civil Action No. 4:19-cv-00957-O-BP
                                              §
FORT WORTH POLICE                             §
DEPARTMENT, ET AL.,                           §
                                              §
       Defendants.                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. ECF No. 15. No objections were filed, and the Magistrate Judge’s Recommendation

is ripe for review. The District Judge reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the undersigned District Judge believes that the

Findings and Conclusions of the Magistrate Judge are correct, and they are accepted as the

Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED on this 20th day of May, 2020.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE
